   

sae
4 cm maceeae mets

Case 1:20-cv-03610-GBD-SLC Document 46 Filed ! O/OBTRO «

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee a id xX
DANIEL ZAGORIA, on behalf of himself and ail others
similarly situated,
. : MEMORANDUM DECISION
Plaintiff, AND ORDER
against: 20 Civ. 3610 (GBD) (SLC)

NEW YORK UNIVERSITY,

Defendant.
ee x

GEORGE B. DANIELS, United States District Judge:
The October 15, 2020 oral argument on Defendant’s motion to dismiss, (ECF No. 29), is
cancelled. This Court will hear argument on only Plaintiffs motion to consolidate and appoint lead

counsel, (ECF No. 7), on November 12, 2020 at 9:45 a.m.

Dated: New York, New York
October 8, 2020
SO ORDERED.

fist, b Dowrwle

RB. DANIELS
ceEgR OR District Judge

 

 

 
